DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of PCT/EP2019/068380 filed on July 09, 2019 and further claims priority to EP18183832.7 (Application Number) filed on July 17, 2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The priority has been considered and accepted by the examiner.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on January 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The Character 140 (diffuser) disclosed in paragraph [0050].
The Character 130 (one laser) disclosed in paragraph [0066].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regard claims 1 and 15, the limitation “wherein the defined range of angles is smaller than or equal to a range of angles between -θ and +θ, preferably between -θ/2 and +θ/2 with respect to the second optical axis” is considered indefinite.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 15 recites the broad recitation “the defined range of angles is smaller than or equal to a range of angles between -θ and +θ with respect to the second optical axis”, and the claim also recites “preferably between -θ/2 and +θ/2 with respect to the second optical axis” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purpose of examination, the examiner interpreted as “wherein the defined range of angles is smaller than or equal to a range of angles between -θ and +θ, with respect to the second optical axis”. 

With regards claims 1 and 15, the limitation “wherein the n lasers and the m optical elements fulfill the condition n*p=m*L with a deviation smaller than +/-5%” is 
For purpose of examination, the examiner interpreted as “wherein the n lasers and the m optical elements fulfill the condition n*p=m*L with a 0%” of deviation”. 

With regard claim 4, the limitation “wherein the n lasers and the m optical elements fulfill the condition n*p=m*L with the deviation smaller than +/-2%” is considered indefinite. If n*p is the same of m*L (n*p=m*L), the deviation is 0%.  How the deviation can be smaller than +/-2%?
For purpose of examination, the examiner interpreted as “wherein the n lasers and the m optical elements fulfill the condition n*p=m*L with a 0%” of deviation”.

With regard claim 5, the limitation “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation smaller than +/-5% is considered indefinite.  If k*Ф is the same of L (k*Ф=L), the deviation is 0%.  How the deviation can be smaller than +/-5%?
For purpose of examination, the examiner interpreted as “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation is a 0%” of deviation”.

With regard claim 6, the limitation “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation smaller than +/-5%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm” is considered indefinite.  If L is the same of Ф/j+p (L=Ф/j+p), the deviation is 0%.  How the deviation can be smaller than +/-5%?
For purpose of examination, the examiner interpreted as “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation is 0%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm”.

With regard claim 17, the limitation “wherein the n lasers and m optical elements fulfill the condition n*p=m*L with the deviation smaller than +/-1%” is considered indefinite. If n*p is the same of m*L, the deviation is 0%.  How the deviation can be smaller than +/-1%?
For purpose of examination, the examiner interpreted as “wherein the n lasers and the m optical elements fulfill the condition n*p=m*L with a 0%” of deviation”.

With regard claim 18, the limitation “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation smaller than +/-1% is considered indefinite.  If k*Ф is the same of L (k*Ф=L), the deviation is 0%.  How the deviation can be smaller than +/-1%?


With regard claim 19, the limitation “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation smaller than +/-1%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm” is considered indefinite.  If L is the same of Ф/j+p (L=Ф/j+p), the deviation is 0%.  How the deviation can be smaller than +/-1%?
For purpose of examination, the examiner interpreted as “wherein the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation is 0%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm”.
Appropriated correction are required.
Claims 2 – 19 are rejected since they inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 10, 12 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn (US 2012/0281293) in view of Itoh et al. (US 2010/0045894).  

Annotation Figures 4 and 5

    PNG
    media_image1.png
    244
    254
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    264
    293
    media_image2.png
    Greyscale
  

 Regarding claims 1, 4 and 17, Gronenborn discloses a laser arrangement (see Annotation Figure 4 and/or Annotation Figure 5) comprising: 
a laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102, and paragraphs [0054 – 0055]); and 
an optical arrangement (see Annotation Figure 4, character 204 and/or Annotation Figure 5, character 205 and paragraphs [0054 – 0055]), 

wherein each laser (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), of the lasers (see Annotation Figure 4 and/or Annotation Figure 5), is arranged to emit a same laser emission profile around a first optical axis with a divergence angle θ/2 with respect to the first optical axis in at least one direction perpendicular to the first optical axis (Gronenborn do not explicitly discloses wherein each laser, of the lasers, is arranged to emit a same laser emission profile around a first optical axis with a divergence angle θ/2 with respect to the first optical axis in at least one direction perpendicular to the first optical axis.  However, it was shown above that Gronenborn on Annotation Figures 4 and/or 5, and paragraphs [0009 and 0054 – 0056] teach a laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), which are a VCSELs.  One of the properties of standards of the VCSELs is a divergence angle.  As explained in Figure 4, intensity profile is a sum of all near fields, which are identical as, a prior all VCSELs are identical.  It  appear that the VCSELs used in figures 4 and 5 are the same type and size of VCSELs, while Figure 6 and paragraph [0056] disclose different array type and sizes. These features are implicitly taught wherein each laser, of the lasers, is arranged to emit a same laser emission profile around a first optical axis with a divergence angle 
wherein the defined range of angles is smaller than or equal to a range of angles between -θ and +θ, preferably between -θ/2 and +θ/2, with respect to the second optical axis (as micro-lens array receive all light from corresponding VCSELs (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102)), 
wherein at least one first row of lasers (see Annotation Figure 4 and/or Annotation Figure 5) comprising at least n lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), of the lasers (see Annotation Figure 4 and/or Annotation Figure 5), is arranged along a first axis parallel to the first illumination axis with a laser pitch p (see Annotation Figures 4 and 5, character p), and 
wherein a diameter (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted) of the laser light emitted (see Annotation Figures 4 and/or 5, character 300’) by the lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102) along the first axis (see Annotation Figure 4 and/or Annotation Figure 5), is given by Ф, (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted)).




    PNG
    media_image3.png
    313
    216
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    374
    255
    media_image4.png
    Greyscale


Gronenborn  the claimed invention except for wherein the optical arrangement comprises a diffusor, wherein the diffusor comprises an array of optical elements, which are arranged in a second regular pattern, wherein each of the optical elements comprises a second optical axis, wherein each of the optical elements is arranged to provide a defined illumination pattern along at least one first illumination axis in a reference plane in a defined field-of-view in a condition where laser light is received within a defined range of angles by each surface element of the respective optical element, of the optical elements, each optical element is arranged to provide the illumination pattern, wherein the lasers and the optical elements are arranged relative to each other  such that the diffusor transforms the laser light received from the lasers to transformed light, wherein an emission characteristic of the transformed light along the first illumination axis in the reference plane in the defined field-of-view is characterized by the same 
Gronenborn and Itoh do not explicitly discloses the n lasers and the m optical elements fulfill a condition n*p=m*L.  However, it was shown above that Gronenborn on Annotation Figures 4 and 5 teach that a laser device, which include a laser array and a micro-lens array.  The width (see Annotation Figure 4 and/or Figure 5, character W) of the laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), plus the pitch (see Annotation Figure 4 and/or Figure 5, character p) between each lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102).  Also, it was shown above that Itoh on Figure 1, Annotation Figure 5 and paragraphs [0015, 0071 – 0072 and 0080 – 0081] discloses a laser source (see Figures 1 and Annotation Figure 5, Character 30) and a diffuser (see Figure 1 and Annotation Figure 5, Character 5, the diffuser is configured such that a plurality of cylindrical lenses 24, therefore, the diffusor comprises an array of optical elements and each of the optical elements is in physical contact with a neighboring optical element), and wherein each of the optical elements (see Figure 1 and Annotation Figure 5, Character 5) is characterized by a diameter L (see Annotation Figure 5, Character L, (L is side to side of each lens)).  These features are implicitly taught the n lasers and the m optical elements fulfill a condition n*p=m*L as is claimed.
Gronenborn and Itoh discloses the claimed invention except for a deviation smaller than +/-5% or +/-2% or +/-1%.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the deviation smaller than +/-5% or +/-2% or +/-1% to the device of In re Aller, 105 USPQ 233.
            In addition, the selection of deviation, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5% or +/-2% or +/-1%] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5% or +/-2% or +/-1%] or upon another variable recited in a claim, the Applicant must show that the chosen [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5% or +/-2% or +/-1%] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 2, Gronenborn and Itoh, Gronenborn discloses the emission characteristic of the transformed light is invariant with respect to a lateral shift between the lasers (see Annotation Figure 4, character 101) and the optical elements (see claim 1 rejection), and wherein the lateral shift is parallel to the first illumination axis (see paragraph [0054]).

Regarding claims 3 and 16, Gronenborn and Itoh, Gronenborn discloses a distance (see Annotation Figure 4 and/or Figure 5, Character d) between a light emission surface of the lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102) and a surface of the optical elements (see claim 1 rejection) opposing a side of the optical elements (see claim 1 rejection).
Gronenborn discloses the claimed invention except for a distance between a light emission surface of the lasers and a surface of the optical elements opposing a side of the optical elements receiving the laser light is smaller than 300 µm or 100 µm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a distance between a light emission surface of the lasers and a surface of the optical elements opposing a side of the optical elements receiving the laser light is smaller than 300 µm or 100 µm to the device of Gronenborn and Itoh, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
            In addition, the selection of distance between the laser and the optical elements, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [a distance between a light emission surface of the lasers and a surface of the optical elements opposing a side of the optical elements receiving the laser light is smaller than 300 µm or 100 µm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a distance between a light emission surface of the lasers and a surface of the optical elements opposing a side of the optical elements receiving the laser light is smaller than 300 µm or 100 µm] or upon another variable recited in a claim, the Applicant must show that the chosen [a distance between a light emission surface of the lasers and a surface of the optical elements is smaller than 300 µm or 100 µm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 5 and 18, Gronenborn and Itoh do not explicitly discloses the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer.  However, it was shown above that Gronenborn on Annotation Figures 4 and 5 teach that a laser device, which include a laser array, a micro-lens array.  The laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102) produce a laser light (see Annotation Figures 4 and/or 5, character 300’), wherein each laser light (see Annotation Figures 4 and/or 5, character 300’) have a diameter Ф (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted)). Also, it was shown above that Itoh on Figure 1, Annotation Figure 5 and paragraphs [0015, 0071 – 0072 and 0080 – 0081] discloses a laser source (see Figures 1 and Annotation Figure 5, Character 30) and a diffuser (see Figure 1 and Annotation Figure 5, Character 5, the diffuser is configured such that a plurality of cylindrical lenses 24, therefore, the diffusor comprises an array of optical elements and each of the optical elements is in physical contact with a neighboring optical element), and wherein each of the optical elements (see Figure 1 and Annotation Figure 5, Character 5) is characterized by a diameter L (see Annotation Figure 5, Character L (L is side to side of each lens)). These features are implicitly taught the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer as is claimed.  
the deviation smaller than +/-5% or +/-1%.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the deviation smaller than +/-5% or +/-1%to the device of Gronenborn and Itoh, to produce the smallest possible deviation or margin of error, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of deviation, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation smaller than +/-5% or +/-1%] or any unexpected results arising the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation smaller than +/-5% or +/-1%] or upon another variable recited in a claim, the Applicant must show that the chosen [the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition k*Ф=L with k the positive integer and with the deviation smaller than +/-5% or +/-1%] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 6 and 19, Gronenborn and Itoh do not explicitly discloses the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm.  However, it was shown above that Gronenborn on Annotation Figures 4 and 5, and paragraph [0054], teach that a laser device, which include a laser array, a micro-lens array.  The laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102) produce a laser light (see Annotation Figures 4 and/or 5, character 300’), wherein each laser light (see Annotation Figures 4 and/or 5, character 300’) have a diameter Ф (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted)) and a laser pitch p (see Annotation Figures 4 and 5, character p, period or distance between each laser). Also, it was shown above that Itoh on Figure 1, Annotation Figure 5 and paragraphs [0015, 0071 – 0072 and 0080 – 0081] discloses a laser source (see Figures 
Gronenborn and Itoh discloses the claimed invention except for the deviation smaller than +/-5 or +/-1%.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the deviation smaller than +/-5 or +/-1% to the device of Gronenborn and Itoh, to produce the smallest possible deviation or margin of error, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of deviation, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation smaller than +/-5 or +/-1%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation smaller than +/-5 or +/-1%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm] or upon another variable recited in a claim, the Applicant must show that the chosen [the lasers of the first row of lasers and the optical elements of the first row of optical elements fulfill the condition L=Ф/j+p with j a positive or negative integer and with the deviation smaller than +/-5 or +/-1%, in a condition where each pitch shifts a position of the corresponding laser along the first axis relative to an edge of the corresponding optical element by a distance Δ≠0 µm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Gronenborn and Itoh, Gronenborn disclose the laser emission profile is circular symmetric around the first optical axis (see Figure 1 and paragraph [0051], the circular symmetric around be determined by the oxide aperture of the VCSELs).

Regarding claim 8, Gronenborn and Itoh, Gronenborn disclose the lasers are vertical cavity surface emitting lasers (see Abstract), wherein the vertical cavity surface emitting lasers (see Annotation Figure 5, character 101) are arranged on a common substrate (see Annotation Figure 5, character 102 and paragraph [0055]).

Regarding claim 9, Gronenborn and Itoh, Gronenborn disclose the vertical cavity surface emitting lasers (see Annotation Figure 4 and/or Annotation Figure 5) are bottom emitting vertical cavity surface emitting lasers (see Annotation Figure 5, character 101) which are arranged to emit the laser light (see Annotation Figure 5, character 300’) through the common substrate (see Annotation Figure 5, character 102), and wherein the diffusor (see claim 1 rejection) is provided on a surface of the common substrate (see Annotation Figure 5, character 102) opposing the side of the substrate (see Annotation Figure 5, character 102) on which the vertical cavity surface emitting lasers (see Annotation Figure 5, character 101 and paragraph [0055]) are provided.

Regarding claim 10, Gronenborn and Itoh discloses the claimed invention except for the diffusor is integrated in the common substrate.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the diffusor is integrated in the common substrate to the device of Gronenborn and Itoh, to provide a compact device, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).  

Regarding claim 12, Gronenborn and Itoh, Gronenborn discloses the optical arrangement (see Annotation Figure 4, character 204 and/or Annotation Figure 5, character 205 and paragraphs [0054 – 0055]) comprises an optical collimation structure (see Annotation Figure 5, character 205) arranged between the lasers (see Annotation Figure 12, character 510) and the diffusor (see claim 1 rejection), and wherein the optical collimation structure (see Annotation Figure 5, character 205) is arranged to collimate the laser light (see Annotation Figures 4 and 5, character 300’) such that the diffusor (see claim 1 rejection) transforms the collimated laser light (see Annotation Figures 4 and 5, character 301’) to transformed laser light (see claim 1 rejection).   

Regarding claim 15, Gronenborn disclose a method of fabricating a laser arrangement, the method comprising: 
providing a laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102, and paragraphs [0054 – 0055]), 

wherein each laser (see Annotation Figures 4 and/or 5), of the lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5), is arranged to emit a same laser emission profile around a first optical axis with a divergence angle θ/2 with respect to the first optical axis in at least one direction perpendicular to the first optical axis Gronenborn do not explicitly discloses wherein each laser, of the lasers, is arranged to emit a same laser emission profile around a first optical axis with a divergence angle θ/2 with respect to the first optical axis in at least one direction perpendicular to the first optical axis.  However, it was shown above that Gronenborn on Annotation Figures 4 and/or 5, and paragraphs [0009 and 0054 – 0056] teach a laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), which are a VCSELs.  One of the properties of standards of the VCSELs is a divergence angle.  As explained in Figure 4, intensity profile is a sum of all near fields, which are identical as, a prior all VCSELs are identical.  It  appear that the VCSELs used in figures 4 and 5 are the same type and size of VCSELs, while Figure 6 and paragraph [0056] disclose different array type and sizes. These features are implicitly taught wherein each laser, of the lasers, is arranged to emit a same laser emission profile around a first optical axis with a divergence angle θ/2 with respect to the first optical axis in at least one direction perpendicular to the first optical axis as is claimed.); 

arranging least one first row of lasers (see Annotation Figure 4 and/or Annotation Figure 5) comprising at least n lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), of the lasers (see Annotation Figure 4 and/or Annotation Figure 5), along a first axis parallel to the first illumination axis with a laser pitch p (see Annotation Figures 4 and 5, character p), and 
wherein a diameter (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted) of the laser light emitted (see Annotation Figures 4 and/or 5, character 300’) by the lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102) along the first axis (see Annotation Figure 4 and/or Annotation Figure 5) is given by Ф (see Annotation Figure 5, Character Ф, (Ф is side to side of each laser light emitted).
Gronenborn discloses the claimed invention except for providing an optical arrangement, wherein the optical arrangement comprises a diffusor, wherein the diffusor comprises an array of optical elements arranged in a second regular pattern, and wherein each of the optical elements comprises a second optical axis; arranging each of the optical elements to provide a defined illumination pattern along at least one first illumination axis in a reference plane in a defined field-of-view in a condition where laser light is received within a defined range of angles by each surface element of the respective optical element, of the optical elements, arranging the lasers and the optical elements relative to each other such that the diffusor transforms the laser light received from the lasers to transformed light, wherein an emission characteristic of the transformed light along the first illumination axis in the reference plane in the defined field-of-view is characterized by the same characteristics as the defined illumination pattern; arranging at least one first row of optical elements comprising at least m optical elements, of the optical elements, parallel to the first axis, wherein each of the optical elements is characterized by a diameter L parallel to the first axis, and wherein each of the optical elements is in physical contact with a neighboring optical element, of the optical elements, such that a total length of the first row of optical elements parallel to the first axis is given by the number of optical elements multiplied with the diameter L; and arranging the first row of optical elements to receive the laser light from the first row of lasers during operation of the first row of lasers.  Itoh teaches laser source (see Figures 1 and 5, Character 30) and a diffuser (see Figure 1 and Annotation Figure 5, Character 5, the diffuser is configured such that a plurality of cylindrical lenses 24, therefore, the diffusor comprises an array of optical elements and the optical elements is in physical contact with a neighboring optical element), wherein each of the optical elements is characterized by a diameter L (see Annotation Figure 5, Character L (L is side to side of each lens)).  However, it is well known in the art to apply and/or modify the diffusor comprises an array of optical elements as discloses by Itoh in (see Figures 1, 7 and Annotation Figure 5, and paragraphs [0015, 0071 – 0072 and 0080 – 0081]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the diffusor 
Gronenborn and Itoh do not explicitly discloses the n lasers and the m optical elements fulfill a condition n*p=m*L.  However, it was shown above that Gronenborn on Annotation Figures 4 and 5 teach that a laser device, which include a laser array and a micro-lens array.  The width (see Annotation Figure 4 and/or Figure 5, character W) of the laser array (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102), plus the pitch (see Annotation Figure 4 and/or Figure 5, character p) between each lasers (see Annotation Figure 4, character 101 and/or Annotation Figure 5, characters 101 and 102).  Also, it was shown above that Itoh on Figure 1, Annotation Figure 5 and paragraphs [0015, 0071 – 0072 and 0080 – 0081] discloses laser source (see Figures 1 and Annotation Figure 5, Character 30) and a diffuser (see Figure 1 and Annotation Figure 5, Character 5, the diffuser is configured such that a plurality of cylindrical lenses 24, therefore, the diffusor comprises an array of optical elements and each of the optical elements is in physical contact with a neighboring optical element), and wherein each of the optical elements (see Figure 1 and Annotation Figure 5, Character 5) is characterized by a diameter L (see Annotation Figure 5, 
Gronenborn discloses the claimed invention except for deviation smaller than +/-5%.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the deviation smaller than +/-5% to the device of Gronenborn and Itoh, to produce the smallest possible deviation or margin of error, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of deviation, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5%] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5%] or upon another variable recited in a claim, the Applicant must show that the chosen [n lasers and the m optical elements fulfill a condition n*p=m*L with a deviation smaller than +/-5%] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al (US 2012/0281293) in view of Itoh et al. (US 2010/0045894), further in view of Gronenborn et al (US 20150108371).


    PNG
    media_image5.png
    317
    285
    media_image5.png
    Greyscale


Regarding claim 11, Gronenborn and Itoh, Gronenborn disclose a laser device, which include a laser array and a micro-lens array (see Annotation Figures 4 and 5).  Also, Itoh disclose a laser source and a diffuser (see Figure 1, Annotation Figure 5 and claim 1 rejection), wherein the material is transparent in a wavelength range of the laser light (see Annotation Figure 1, character 5, with a transparent material that light can come out and see claim 1 rejection).  
Gronenborn (‘293) and Itoh discloses the claimed invention except for the vertical cavity surface emitting lasers are top emitting vertical cavity surface emitting lasers which are arranged to emit the laser light in a direction away from the common substrate, wherein the diffusor comprises a material provided on top of a side of the substrate on which the vertical cavity surface emitting lasers are provided, and wherein the material is transparent in a wavelength range of the laser light.   Gronenborn (‘371) teaches a vertical cavity surface emitting lasers (see Figure 4, Character 26) are top emitting vertical cavity surface emitting lasers (see Figure 4) which are arranged to emit the laser light  (see Figure 4) in a direction away from the common substrate (see Figure 4, Character 30), wherein the diffusor (see Figure 4, Character 50, the reference called “micro-lenses”) provided on top of a side of the substrate see Figure 4, Character 30) on which the vertical cavity surface emitting lasers (see Figure 4, Character 26) are provided.  However, it is well known in the art to apply and/or modify the vertical cavity surface emitting lasers are top emitting vertical cavity surface emitting lasers which are arranged to emit the laser light in a direction away from the common substrate, wherein the diffusor provided on top of a side of the substrate on which the vertical cavity surface emitting lasers as discloses by Gronenborn (‘371) in (see Figure 4 and paragraphs [0013 .




13 is rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al (US 2012/0281293) in view of Itoh et al. (US 2010/0045894), further in view of Warren (US 2016/0164261).


    PNG
    media_image6.png
    248
    469
    media_image6.png
    Greyscale


Regarding claim 13, Gronenborn and Itoh discloses the claimed invention except for an electrical driver for providing an electrical drive current to the lasers.  Warren teaches a laser driver electronics (see Figure 2, character 230).  However, it is well known in the art to apply and/or modify the laser driver electronics as discloses by Warren in (Figure 2 and paragraphs [0060]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known laser driver electronics as suggested by Warren to the device of Gronenborn and Itoh, to control the laser array and may determine and provide a level of current to each of the laser array to control an illumination intensity provided by each laser array. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al (US 2012/0281293) in view of Itoh et al. (US 2010/0045894), further in view of Warren (US 2016/0164261), further in view of Chen (US 2007/0071056).

Regarding claim 14, Gronenborn and Itoh discloses the claimed invention except for a time-of-flight camera including a light detector for detecting the transformed laser light reflected by an object and an evaluator, wherein the evaluator is configured to determine a distance to the object based on the transformed laser light detected by the light detector.   Warren teaches a light detector (see Figure 2, character 210, and the reference called “imaging sensors”) and evaluator (see Figure 2, character 205, and the reference called “Image processor”).  However, it is well known in the art to apply and/or modify the light detector and evaluator as discloses by Warren in (Figure 2 and paragraphs [0060 - 0062]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a light detector and evaluator as suggested by Warren to the device of Gronenborn and Itoh, the detector could be used to detect the light and may capture image data corresponding to a camera field and the evaluator (“Image processor”) could be used to process the data, may be in communication with the laser driver electronics and/or the laser array, and may control or dictate the amount of current delivered to each laser array, to control the amount of illumination intensity.  The image processor may receive this information, and in conjunction with laser driver electronics, may control the laser array to provide different illumination intensities.
a time of flight camera, the limitation is cited in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). However, if it is determined that the preamble is required for completeness, Chen teaches a device substantially similar to the one taught by Warren (fig. 1) wherein the device is used as a time-of-flight camera (see Abstract and paragraph [0001]) in order to determine the distance an object based on light detected by the light detector which is useful in systems such as collision avoidance, parking assistance, turning assistance and cruise control (see paragraph [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us the device of Gronenborn, Itoh and Warren as a time-of-flight camera as taught by Chen in order to determine the distance an object which is useful in systems such as collision avoidance, parking assistance, turning assistance and cruise control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

The reference US-20200028329 discloses a laser arrangement has a VCSEL array and optical structure.  The reference disclose similar laser, but not exactly the same invention.
The reference US-20200335944 discloses a laser arrangement has a VCSEL array, an optical structure including a diffuser arranged to change a distribution of the laser light.  The reference disclose similar laser, but not exactly the same invention.
The reference US-10965103 discloses a laser arrangement has a VCSEL array comprising multiple VCSELs arranged on a common semiconductor substrate, an optical structure, and a diffusor structure. The optical structure is arranged to reduce a divergence angle of laser light emitted by each respective VCSEL to a section of the diffusor structure assigned to the respective VCSEL. The reference disclose similar laser, but not exactly the same invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             


/TOD T VAN ROY/           Primary Examiner, Art Unit 2828